Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,803,072. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of US Patent ‘072 overlaps with the claimed limitation of Claim 1 in the application.
Current Application
US Patent 10,803,072
1.  A computer system for obtaining information about a set of assets, the computer system comprising: 

at least one processor and associated memory and communication subsystems, the computer system being configured to: 

obtain, for a customer, a set of one or more filter values from each of a plurality of filtering entities, the filter values comprising at least one term and at least one score corresponding to the at least one term; 





query a first data repository storing corresponding characteristics and sale values for the plurality of assets to identify a set of assets corresponding to at least one criterion specified in a search request, the at least one criterion comprising a value determined at least in part from the at least one term for a selected filtering entity of the plurality of lending entities; 

sort the assets of the set of assets according to a ranking value determined using the sale value and a reference value for each asset stored in a second data repository; and 

send information about the sorted set of assets to a user interface.


at least one processor and associated memory and communication subsystems, the computer system being configured to:

obtain, for a customer, a set of one or more filter values from each of a plurality of filtering entities, the filter values comprising at least one term and at least one score corresponding to the at least one term;


query a first data repository storing corresponding characteristics and sale values for the plurality of assets to identify a set of assets corresponding to at least one criterion specified in a search request, the at least one criterion comprising a value determined at least in part from the at least one term for the selected filtering entity of the plurality of lending entities;

sort the assets of the set of assets according to a ranking value determined using the sale value and a reference value for each asset stored in a second data repository; and 

send information about the sorted set of assets to a user interface.






Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A) — the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for”, “means for’) or another linking word or phrase, such as “configured to” or “so that’: and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.



Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Such claim limitations are: “processor” in claim 1.
However, paragraph [0077] of the specification suggests processor may refer to software component as well.   The term “hardware processor” is respectfully suggested to clarify that the processor is a hardware component in order constitute a system in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlIA 35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 U.S.C. 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed. Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.
2019 Revised Guidance, Step 1
	Claim 1 recites a system comprising a processor and a memory.
2019 Revised Guidance, Step 2A Prong One

	Claim 1 recite “obtain, for a customer, a set of one or more filter values from each of a plurality of filtering entities, the filter values comprising at least one term and at least one score corresponding to the at least one term; query a first data repository storing corresponding characteristics and sale values for the plurality of assets to identify a set of assets corresponding to at least one criterion specified in a search request, the at least one criterion comprising a value determined at least in part from the at least one term for a selected filtering entity of the plurality of lending entities; sort the assets of the set of assets according to a ranking value determined using the sale value and a reference value for each asset stored in a second data repository; and send information about the sorted set of assets to a user interface.”  Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information.  For 
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.
2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
	Here, claim 1 recites a processor and a memory for performing steps.  These are generic computer components which perform generic computer functions.  Notably, these two elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claim 1. The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.
2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  For example, claim 1 recite “obtain, for a customer, a set of one or more filter values from each of a plurality of filtering entities, the filter values comprising at least one term and at least one score corresponding to the at least one term; query a first data repository storing corresponding characteristics and sale values for the plurality of assets to identify a set of assets corresponding to at least one criterion specified in a search request, the at least one criterion 
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “processor” and “memory” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claim 1 at issue do not require any non-conventional computer components, or even a "'non-conventional and non-generic arrangement of known, conventional pieces," but merely call for performance of the claimed information analyzing, generating, organizing, and returning “on a set of generic computer components." Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)1 as being anticipated by Geisen (2014/0067586).
Regarding Claim 1, Geisen discloses a computer system (figure 1) for obtaining information about a set of assets (“assets”, paragraph [0005]), the computer system comprising: 
at least one processor and associated memory and communication subsystems (“processor”, “memory”, paragraph [0009]; “network”, figure 1), the computer system being configured to: 
obtain, for a customer (client terminal, fig. 1), a set of one or more filter values (price) from each of a plurality of filtering entities (“a plurality of filtered comparable assets”, “acceptable range within a client specification”, paragraph [0058]), the filter values comprising at least one term (“number of filtered comparable assets may be configurable based on the type of price opinion requested”, paragraph [0035]) and at least one score corresponding to the at least one term (“assigned a score by the price manager”, “score may be calculated based on...sale to the asset”, paragraph [0028]); 
query a first data repository (“query against the data providers”, paragraph [0037]) storing corresponding characteristics (“various information”, paragraph [0028]) and sale values (“sales history”, paragraph [0026]; “comparable sales”, “high and low sales values”, paragraph [0027]) for the plurality of assets to identify a set of assets (“comparable assets”, paragraphs [0007], [0010], [0012], [0013], [0021], [0036]) corresponding to at least one criterion specified in a search request, the at least one criterion (“selected based on criteria”, paragraph [0031]; “search criteria”, paragraph [0036]) comprising a value 
sort the assets (“sort the comparable assets based on these and other various factors”, paragraph [0036]) of the set of assets according to a ranking value (“score may be calculated based on the similarity of each comparable listing/sale to the asset...sale to the asset”, paragraph [0028]) determined using the sale value and a reference value (“comparable sales  and/or comparable active listings”, paragraph [0027]; “sort the comparable assets based on these and other various factors”, paragraph [0036]. “vendor selects comparable assets for inclusion in the filtered comparable assets…comparable assets are provided in the price opinion”, paragraph [0037].  Noted that when the assets are being compared, it would be at least two prices or sales are compared.  Therefore, one is the sale value, and another value being compared with is a reference value) for each asset stored in a second data repository (“data providers”, paragraph [0027]. Noted that by definition of data providers, plurality suggests a second, third or more data providers); and 
send information about the sorted set of assets to a user interface (figure 4).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)1 as being anticipated by Scopazzi (2015/0178809), cited in IDS on 9/23/2020.
Regarding Claim 1, Scopazzi (2015/0178809) discloses a computer system for obtaining information about a set of assets, the computer system comprising:
at least one processor and associated memory and communication subsystems (“processing unit”, “memory”, “interfaces”, paragraph [0086]), the computer system being configured to:

query a first data repository storing corresponding characteristics (“search for eligible vehicles”, paragraph [0058], “search available vehicle inventory”, paragraph [0074]) and sale values for the plurality of assets to identify a set of assets (“vehicles”, paragraph [0087]; “identifying affordable vehicles for a purchaser from an inventory of vehicles”, paragraph [0004]) corresponding to at least one criterion specified in a search request (“selection criteria”, paragraph [0015]), the at least one criterion comprising a value (“based on a determined value”, paragraph [0015]) determined at least in part from the at least one term for the selected filtering entity of the plurality of lending entities (“financial institution”, Figure 1);
sort the assets of the set of assets according to a ranking value (“sort and/or filter the eligible vehicles… according to the new characteristics”, paragraph [0078]) determined using the sale value (vehicle value, paragraphs [0021], [0022]; “a number of values, or a ranges of values”, paragraph [0042]) and a reference value a number of values, or a ranges of values”, paragraph [0042]. Noted that other value being compared is considered as reference value.  In paragraph [0057], value for a trade in vehicle and a value for an outstanding amount of a lien.  Noted that when the car value is determined for a vehicle, at least two values are compared.) for each asset stored in a second data repository (a plurality of sources, providers and financial institutions in figure 1.  In Figure 2, vehicle value providers 104a, 104b, 104n provide value to compare with); and 
send information about the sorted set of assets to a user interface (“results returned to the client”, paragraph [0055], figure 3).



Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152